Case: 10-30303 Document: 00511291625 Page: 1 Date Filed: 11/12/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 12, 2010
                                     No. 10-30303
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

WILLIAM GONZALEZ-VALENCIA, also known as William Gonzalez, also
known as William Gonzales, also known as Julio Gonzalez,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:09-CR-318-1


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
       William Gonzalez-Valencia (Gonzalez) appeals from his conviction of
illegal reentry. He contends that his sentence of 37 months of imprisonment,
which was inside the applicable guideline sentencing range, was substantively
unreasonable. He contends that the sentence was unreasonable because of the
staleness of the 1988 Florida drug conspiracy conviction responsible for a 16-
level adjustment to his base offense level and his law-abiding lifestyle in the


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-30303 Document: 00511291625 Page: 2 Date Filed: 11/12/2010

                                   No. 10-30303

United States since he illegally reentered this country in 2001. He asserts that
we should adopt the reasoning of the Ninth Circuit in United States v. Amezcua-
Vasquez, 567 F.3d 1050 (9th Cir. 2009), which he argues would result in a
determination that his sentence was unreasonable.
      Following United States v. Booker, 543 U.S. 220, 261-63 (2005), sentences
are reviewed for “reasonableness.” United States v. Mares, 402 F.3d 511, 520
(5th Cir. 2005). Under the now-discretionary guidelines scheme, the sentencing
court has a duty to consider the factors of 18 U.S.C. § 3553(a) and to correctly
determine the applicable guidelines range. Id. at 518-19. Pursuant to Gall v.
United States, 552 U.S. 38, 49-50 (2007), this court must determine whether the
sentence imposed is procedurally sound, including whether the calculation of the
advisory guidelines range is correct, and whether the sentence imposed is
substantively reasonable. Review is for abuse of discretion. Id. at 51. “[A]
sentence within a properly calculated Guideline range is presumptively
reasonable.” United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).
      Gonzalez was born in Colombia, where he lived until he moved to Florida
in 1988. He was convicted in 1988 and deported in 1989. He remained abroad
until 2001.   He lived illegally in the United States from 2001 until 2009.
Gonzalez had only a very brief history in this country before his Florida
convictions and subsequent deportation. Moreover, Gonzalez was deported in
the year following his Florida convictions. Additionally, Gonzalez lived abroad
for 12 years, and then lived illegally and unsupervised by the authorities in the
United States for ten more years. Gonzalez has not rebutted the presumption
of reasonableness given to a within-range sentence with his arguments based on
the age of his pre-deportation conviction and his allegedly law-abiding life in the
United States. See United States v. Campos-Maldonado, 531 F.3d 337, 338-39
(5th Cir. 2008); cf. United States v. Valencia-Barragan, 608 F.3d 1103, 1108-09
(9th Cir. 2010), petition for cert. filed (Sept. 20, 2010) (No. 10-6656).
      AFFIRMED.

                                         2